UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------x
In re:                                                              Chapter 7


MARK A. NORDLICHT,                                                  Case No. 20-22782 (RDD)

                  Debtor,


----------------------------------------------------------------x

      OBJECTION TO APPLICATION TO EMPLOY STEPTOE & JOHNSON LLP
       AS SPECIAL COUNSEL FOR THE CHAPTER 7 TRUSTEE (ECF NO. 19)

         Mark A. Nordlicht, the Chapter 7 Debtor, by his undersigned counsel, submits this

Objection to the application of Mark S. Tulis, the Chapter 7 Trustee (the “Trustee”), to employ

Steptoe & Johnson LLP (“S&J”) as his special litigation counsel pursuant to 11 U.S.C § 327(a)

& (c) (ECF No. 19). Although the Trustee previously retained Lamonica Herbst & Maniscaclo,

LLP (“LH&M”) to perform litigation services, it now seeks to also employ S&J, current and

continuing counsel for Richard Stadtmauer (“Stadtmauer”), a creditor herein. The application

must be denied because:

      (A)     The Proposed Retention Fails To Attach The Funding Agreement Between
The Trustee And Creditor Stadtmauer For S&J’s Services Which Needs To Be Reviewed
For Potential Conflicts And Adverse Interests (See, ECF No. 19, ¶’s 19-20);

      (B)    S&J’s Simultaneous Representation Of Both The Trustee And Creditor
Stadtmauer Would Create A Conflict And Adverse Interest, Since The Trustee Would Be
Opposing His Own Counsel In Connection With Any Objection Concerning Stadtmauer’s
Claim Or The Priority Thereof;

      (C)   Upon Information And Belief, The Cryptic Description Of The Proposed
Funding Agreement Suggests That There Might Be Some Form Of Disguised
Compensation Sharing Between S&J And The Stadtmauers Which Is Prohibited; and

      (D)    The Retention Of S&J Is Not Reasonably Necessary, Since They Basically
Seek To Perform Similar Litigation Services As LH&M.
(A)   The Proposed Retention Fails To Attach The Funding Agreement Between
The Trustee And Creditor Stadtmauer For S&J’s Services Which Needs To Be
Reviewed For Potential Conflicts And Adverse Interests

        1.       The Trustee’s application to retain S&J should be denied for failing to disclose the

full terms of the proposed funding arrangement with S&J’s client and creditor, Stadtmauer.

Indeed, the Trustee asserts (tucked away in paragraphs 19 & 20 of his application) that S&J will

be compensated pursuant to, inter alia, a “proposed funding agreement between the Trustee

and Richard Stadtmauer” (emphasis added)(ECF No. 19, App. ¶ 20). The Trustee further asserts

that he will be seeking court approval of the funding arrangement with Stadtmauer (the

“Stadtmauer Funding Agreement”) (Id, ¶ 19).

        2.       But the Trustee’s application fails to attach either a copy of the Stadtmauer

Funding Agreement for S&J or the Trustee’s proposed motion for approval of the Stadtmauer

Funding Agreement.

        3.       Moreover, rhe Stadtmauer Funding Agreement and the Trustee’s motion for

approval must be reviewed to determine whether S&J is conflicted or an adverse interest exists.

See generally, In re Champagne Services, LLC, 560 B.R. 196, 200-201 (Bankr. E.D. Va. 2016)

(denying retention for failing to place retainer agreement before the Court, especially since there

was a third party’s guaranty of the legal fees which needed to be reviewed to determine whether

there was a conflict of interest).1

        4.       Thus, the Trustee’s motion to retain S&J must be denied on this ground alone.




        1
                 S&J also states that it currently represents Stadtmauer in three other matters (ECF No. 19, App.¶
14). Thus, S&J should also disclose whether it is holding any excess funds from Stadtmauer in any of its prior or
pending matters which could also serve as a potential guarantee of its payment herein.

                                                         2
(B)   S&J’s Simultaneous Representation Of Both The Trustee And Creditor
Stadtmauer Would Create A Conflict And Adverse Interest, Since The Trustee
Would Be Opposing His Own Counsel In Connection With Any Objection
Concerning Stadtmauer’s Claim Or The Priority Thereof

       5.      The Trustee also asserts (tucked away in paragraph 15 of his application) that

S&J will continue to “represent the Stadtmauers ... in any litigation that may arise concerning

the treatment of the Stadtmauers’ claims in the debtor’s bankruptcy proceedings, including

the priority thereof” (emphasis added)(ECF No. 19, App. ¶ 15).

       6.      Thus, to the extent that the Trustee has any objection concerning the Stadtmauers’

claim or the priority thereof, he would be fighting and/or opposing his own litigation counsel,

S&J, which would set forth a potential conflict and/or adverse interest.

       7.      Therefore, the Trustee’s application to retain S&J must be denied on this ground

as well. At the very least, S&J must be precluded from simultaneously representing both the

Trustee and the creditor Statdmauers herein.

(C)   Upon Information And Belief, The Cryptic Description Of The Proposed
Funding Agreement Suggests That There Might Be Some Form Of Disguised
Compensation Sharing Between S&J And The Stadtmauers Which Is Prohibited

       8.      The Trustee further asserts (tucked away in paragraph 20 of his application) that if

S&J’s “Net Recovery exceeds $10 million, any contingency fee award to [S&J] shall be reduced

by $0.33 for every dollar of the contingent fee award in excess of $3.5 million, up to a maximum

aggregate reduction equal to the amount of funds advanced as fees (but not as costs) under

the proposed funding agreement between the Trustee and Richard Stadtmauer” (emphasis

added)(ECF No. 19, App. ¶ 20).

       9.      The Trustee then cryptically asserts (tucked away in paragraph 23 of his



                                                3
application) that “[e]xcept as disclosed herein, [S&J] has not agreed nor will it agree to share

compensation received in connection with the Chapter 7 Case with any other person, except as

permitted by § 504(b) of the Bankruptcy Code” (emphasis added).

       10.     Upon information and belief, based on the Trustee’s cryptic wording it appears

that there may be some form of disguised compensation sharing between S&J & the Stadtmauers

(or some other person or entity on their behalf) which is prohibited and illegal, and which further

requires the denial of S&J’s retention.

(D)    The Retention Of S&J Is Not Reasonably Necessary, Since They
Basically Seek To Perform Similar Litigation Services As LH&M

       11.     Additionally, the Trustee’s proposed retention of S&J is not reasonably necessary

given that he has already retained LH&M to perform similar litigation services. In that regard, on

July 16, 2020, the Trustee filed an application to retain LH&M as counsel pursuant to § 327(a)

(ECF No. 9).

       12.     The Trustee expressly stated that he was seeking to retain LH&M to provide legal

advice and services in connection with, inter alia, “an investigation into the Debtor’s pre and

post-Petition date conduct of alleg[edly] transferring and otherwise concealing his assets from

Creditors” (ECF No. 9, App. ¶ 5). The Trustee further stated that LH&M would render various

services, including to:

       (i)     “[a]dvise the Trustee in connection with an investigation into the Debtor’s ... pre
               and post-Petition Date conduct of allegedly transferring and concealing assets
               from Creditors” (ECF No. 9, App. ¶ 7[i]);

       (ii)    “[i]nvestigate and advise the Trustee as to the ... existence of any claims or causes
               of action that can be pursued for the benefit of the Debtor’s estate” (Id, ¶ 7[ii]);




                                                 4
       (iii)   “[a]ssist the Trustee in the pursuit and recovery of any voidable transfers of the
               Debtor’s assets under, inter alia, Bankruptcy Code section 544, 546, 547, 548, 549
               and 550, and the New York State Debtor Creditor Law” (Id, ¶ 7[iii]); and

       (iv)    “[p]repare, file and prosecute motions objecting to claims ...” (Id, ¶ 7[iv]).

       13.     In support of the application, the Trustee submitted an affidavit from Salvatore

Lamonica, a member of LH&M, which stated that “LH&M possesses the requisite experience

and expertise to advise the Trustee as his counsel in this case”; and that “LH&M has extensive

experience representing chapter 7 and chapter 11 trustees and is well versed in the chapter 7

process” (ECF No. 9, Aff. ¶ 4). The Trustee’s application to retain LH&M did not disclose any

need to hire any additional counsel such as S&J.

       14.     On July 17, 2020, the Court issued an Order approving the Trustee’s application

to retain LH&M as counsel (ECF No. 10). The Court’s Order expressly stated that the Trustee is

authorized to retain LH&M pursuant to § 327(a), and to perform the various services set forth in

paragraph 12(i)-(iv) above, which include the investigation and prosecution of claims for

transferred or hidden assets (ECF No. 10, pp. 1-2).

       15.     Thereafter, on August 25, 2020, the Trustee filed an application to retain S&J as

special counsel, also pursuant to, inter alia, § 327(a)(ECF No. 19). The Trustee’s application

states that it seeks to employ S&J to prosecute claims of the estate in an action that was removed

and pending before this Court (since July 31, 2020) entitled, Stadtmauer et al., v. Nordlicht et al.,

Adv. Pro. No. 20-06489 (RDD)(the “Stadtmauer Adversary”); “and such additional matters as

may be mutually agreed on the terms hereof” (ECF No. 19, App. ¶ 6).

       16.     Aside from failing to attach the Stadtmauer Funding Agreement, the Trustee fails




                                                 5
to state what additional matters he seeks to retain S&J for. Moreover, S&J states that it has

“experience representing Chapter 11 and Chapter 7 trustees as litigation counsel” (Id, ¶ 7). Thus,

the Trustee would presumably seek to employ S&J in litigation matters, which is the same field

of expertise as its current counsel, LH&M.

       17.     Additionally, the Trustee fails to state, much less demonstrate, why it is

reasonably necessary to employ S&J for any additional litigation matters given that it has already

retained LH&M. See generally, 3 Collier on Bankruptcy ¶ 327.02[1](16th Ed. Rev.)(“The

determinative question in approving the employment of a professional person is whether it is

reasonably necessary during the administration of the estate to have professional persons, such as

attorneys ... employed”); see also, In re Bible Speaks, 67 B.R. 426, 427 (Bankr. D. Mass. 1986)

(Court denied the Committee’s request for retention of co-attorneys because of insufficient

demonstration of cause, where no showing was made that the case was overly complex or that

the primary attorneys lacked the requisite skills to perform the relevant tasks).

       18.     The Trustee further states that S&J should be retained to prosecute the Stadtmauer

Adversary since it involves “alleged fraudulent transfer, veil piercing, and similar claims against

persons and entities associated with Mark Nordlicht” (ECF No. 19, App. ¶ 8). Here again the

Trustee basically seeks to retain S&J to prosecute the same types of claims that he has already

retained LH&M for (See, ECF No. 10, pp. 1-2 [i-iv]). But once again the Trustee fails to

demonstrate why it is reasonably necessary to employ S&J for litigation matters that it has

already retained LH&M for.

       19.     Thus, the Trustee’s application to retain S&J should also be denied on the ground




                                                 6
that it is not reasonably necessary given that he has already retained LH&M to essentially

perform the same services which could likely lead to duplicative work and billing.

         20.    The Trustee further states that to the extent that any work of S&J “results in a

reduction of claims asserted against the Debtor’s estate” (ECF No. 19, App. ¶ 21), that S&J will

receive “compensation for such reduction” “in an amount and manner to be negotiated in good

faith between (S&J) and the Trustee ...” (Id). But as stated, the Court already approved LH&M’s

retention to “[p]repare, file and prosecute motion objecting to claims” (ECF No. 10, p. 2[iv]).

Thus, there is no need to compensate S&J for work that LH&M was already retained to do,

which further requires denial of S&J’s proposed retention.

                                          CONCLUSION

         For all the foregoing reasons set forth herein, the Trustee’s application (ECF No. 19) to

retain Steptoe & Johnson (existing counsel to creditor, Richard Stadtmauer), as his special

litigation counsel pursuant to 11 U.S.C § 327(a) & (c), should be denied in all respects.

Dated:      New York, New York
            August 27, 2020

                                               BACKENROTH, FRANKEL & KRINSKY, LLP
                                               Attorneys for Mark A. Nordlicht

                                                      /s/Abraham Backenroth
                                               By:________________________________
                                               Abraham Backenroth, Esq.
                                               800 Third Avenue, 11th Floor
                                               New York, New York 10022
                                               (212) 593-1100




                                                  7
